Title: From John Adams to Joseph Ward, 6 June 1809
From: Adams, John
To: Ward, Joseph



Sir
Quincy June 6 1809

I recd in Season your interesting favor of the 10th of May: but have not had Opportunity to acknowledge it till now.
There appears to me, to be a very extraordinary and unaccountable Inattention in our Countrymen to the History of their own Country. While every kind of Trifle from Europe is printed and Scattered profusely in America our own Original Historians are very much neglected. A Copy of Dr Mathers Magnolia is not to be purchased at any rate and is Scarcely to be found. Yet this contains the greatest quantity of Materials relative to the first Characters. Mr Princes Chronology is rarely to be found. The Second Volume not at all. I never Saw but one Copy of it in my Life. Belknaps and Minots Labours are neglected. Dr Mayhews Writings are forgotten. Samuel Adams and John Handcock are almost buried in oblivion. Gordons Ramseys, Marshalls Histories appear to me to be Romances. And the funding System and the Banking Systems Seem to threaten a total Destruction of all Distinctions between Virtue and Vice.
There is a total Occlusion of all the Federal Papers against to Truth. Your Success has been like that of twenty others who have made Similar Attempts.
You mention the recent Publications bearing my Signature as generally read. Those that have been reprinted in the Chronicle have been read by the Republicans: but I See no Evidence that any of the “Boston Patriots” have been read at all. I am informed from the Southward that they have been reprinted in Several of their Papers: but here I know nothing whether they are read by any body. Have you read them? And what is your Judgment of them? Is it worth while to persevere?
With great Esteem I am Sir your old Friend / & Sert
J. Adams